UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
        Petitioner,
                 v.                                          Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
        Respondents.


                                            ORDER

       Upon consideration of [247] Respondents' Unopposed Motion to Deem Protected

Information Highlighted in the Accompanying Proposed Public Factual Return for ISN 899, and

a review of that proposed public factual return, it is hereby ORDERED that Respondents'

motion is GRANTED. The information identified by Respondents with green or gray

highlighting in the version of the factual return submitted under seal to the Court is deemed

protected, pursuant to paragraphs 10 and 34 of the Protective Order governing this proceeding.

It is further ORDERED that Respondents file on the public record, through the Court's

Electronic Case Filing system, a public version of the factual return from which the information

that was highlighted in gray or green in the proposed public version submitted to the Court has

been redacted.

       SO ORDERED.



                                                                     /s/
                                                            JOHN D. BATES
                                                         United States District Judge

Date: March 21, 2012